Citation Nr: 0812184	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-00 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1979 to 
May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDINGS OF FACT

1.  The RO last denied reopening the veteran's claim for 
service connection for schizophrenia in a February 1999 
rating decision.  The veteran did not appeal that decision, 
and it is final.

2.  None of the new evidence received since February 1999 in 
support of the veteran's claim for service connection for 
schizophrenia is material.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision that denied reopening 
the veteran's claim for service connection for schizophrenia 
is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§ 3.160(d), 20.201, 20.302 (2007).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for schizophrenia is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
September 2002, prior to the initial AOJ decision.  In July 
2006, the Board found this notice to be deficient because it 
did not comply with the decision of the Court of Appeals for 
Veterans Claims set forth in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Thus the Board remanded the veteran's claim for 
appropriate notice to be given to the veteran.  Appropriate 
notice was provided to the veteran by letter dated July 31, 
2007.  The veteran's claim was readjudicated in September 
2007 after providing him with sufficient time to respond.  
The Board finds that, although notice was deficient in that 
it was not timely provide to the veteran, VA has cured the 
late timing of the notice by providing appropriate notice and 
subsequent adjudication.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Thus the veteran will not be 
prejudiced by the Board proceeding to adjudicate his claim.

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
was told it was his responsibility to support the claim with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, the 
veteran submitted substantial evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirements 
have been satisfied. 

With respect to VA's duty to assist, VA attempted to obtain 
all records identified by the veteran.  VA outpatient records 
are in the file for treatment from July 1995 through 
September 2003.  In addition, private medical treatment 
records properly identified by the veteran were obtained from 
September 2002 through January 2003.  The veteran also 
submitted private medical treatment records with his claim 
for the period of April 2001 through June 2001.  Furthermore, 
the veteran advised VA he was in receipt of disability 
benefits from the Social Security Administration, and VA 
obtained those records.  The veteran was notified in the 
rating decision, Statement of the Case and Supplemental 
Statements of the Case of what evidence had been obtained and 
considered.  He has not identified any additional records.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

Generally the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  When a claim 
is one to reopen a finally decided claim, however, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2007).  Since 
the Board finds below that the veteran has failed to submit 
new and material evidence to reopen his claim for service 
connection for schizophrenia, VA is not obligated to provide 
him with a medical examination.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

In August 2002, the RO received what appears to be a claim 
for service connection for schizophrenia.  However, the 
veteran was initially denied service connection for 
schizophrenia in an April 1985 rating decision, and 
subsequent claims were denied in October 1990, July 1998 and 
February 1999.  The last rating action issued in February 
1999 denied reopening the veteran's claim.  Rating actions 
are final and binding based on evidence on file at the time 
the veteran is notified of the decision and may not be 
revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2006).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002).  The 
veteran did not at any time indicate disagreement with the 
February 1999 rating decision.  Therefore, it is final.  
38 U.S.C.A. § 7105 (West 2002).  Thus, the veteran's August 
2002 claim is one to reopen the previously denied claim for 
service connection for schizophrenia.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  With claims to reopen filed on or 
after August 29, 2001, such as this one, "new" evidence is 
defined as evidence not previously submitted to agency 
decision makers and "material" evidence is evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2006).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The evidence received subsequent to February 1999 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

New evidence received since February 1999 consists of VA and 
non-VA treatment records from July 1995 through September 
2003 and records from the Social Security Administration 
regarding the veteran's receipt of disability benefit, which 
include new medical evidence from January 1975 through July 
1985 and the veteran's testimony at a hearing before an 
Administrative Law Judge in July 1985.  Although the Board 
finds this evidence to be new, it does not find it to be 
material.

The veteran's claim was last denied on the merits in an 
October 1990 rating decision.  That decision found there was 
clear and unmistakable evidence that the veteran's 
schizophrenia pre-existed service and was not aggravated by 
service.  This conclusion was based upon a review of the 
veteran's pre-service treatment records, service records and 
post-service treatment records.  Thus, in order for new 
evidence to be material, it must relate to the fact that the 
veteran's pre-service schizophrenia was aggravated by 
service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  There is no aggravation of a 
preexisting disease or injury if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b) (2007).  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest)  
that the increase in severity was due to the natural progress 
of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) 
and (b) (2007).

The new evidence is not material because it fails to relate 
to this fact.  The new VA and non-VA treatment records either 
show pre-service treatment or current treatment for the 
veteran's schizophrenia.  There is nothing in this medical 
evidence to suggest that the veteran's pre-existing 
psychiatric disability increased in severity during service.  
In addition, evidence that the veteran was receiving Social 
Security Administration disability benefits from 1977 to 1979 
and 1985 to the present are not material because again they 
fail to establish that an increase in severity of the 
veteran's schizophrenia incurred during service.  

The veteran testified at the July 1985 hearing that he was 
discharged early from service because of his inability to 
adapt and his attitude.  He also testified that "I had a 
problem [with schizophrenia] in service too."  The Board 
finds, however, that this testimony is insufficient to rise 
to the level of material evidence as it does not raise a 
reasonable possibility of substantiating the claim in light 
of the other evidence of record.  As previously indicated, 
there is no record in service that the veteran was treated 
for his schizophrenia in service, and he denied having any 
problems at the time of his discharge from service.  
Furthermore, although the veteran's is competent to testify 
as to what symptoms he was having during service, he is not 
competent to provide either a diagnosis that he had 
schizophrenia in service or an opinion that his schizophrenia 
worsened during service.  Nor is he competent to provide an 
opinion that his inability to adapt and his attitude were 
related to his pre-existing schizophrenia.  The veteran has 
not shown, nor claimed, that he has any medical expertise 
relating to psychiatric illnesses that would make him capable 
of rendering such a medical determination.  Laypersons are 
not qualified to render medical diagnoses.  38 C.F.R. 
§ 3.159(a)(1) & (2) (2007); Cromely v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Thus the Board finds that new and material evidence has not 
been received to reopen the veteran's claim for service 
connection for schizophrenia.  Consequently, his claim must 
be denied.


ORDER

New and material evidence has not been received, and the 
veteran's claim for service connection for schizophrenia is 
not reopened.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


